Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is accepted as part of the formal application. Applicant cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
Specification par. 0091, page 13,
Line 22, “the inner … core 1402” should be changed to “the inner … core 1404”;
Line 23, “ferrite core (rf) 1402” should be changed to “ferrite core (rf) 1404”;
Line 23, “outer dielectric shell (rd) 1404” should be changed to “outer dielectric shell (rd) 1406”;
Appropriate correction is required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “at least” in pars. 0022, 0040 and 0077. The phrase “at least 0.008” requires a minimum value of 0.08 and all values larger than 0.08. However, example given in the parenthesis of those pars. explains “equate to or less than 0.08” which is conflicted. In order to get a value equate to or less than 0.08, the term “at most” should be used instead of “at least”. Clarification is required.
Drawings
The drawing 14 is objected to because symbol boxes for Ferrite-core and Dielectric-core are incorrected. Lighter rectangular box should be Dielectric-core and darker rectangular box should be Ferrite-core.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 should be canceled because it is repeated claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the recitation “wherein the ferrite core has a dielectric loss tangent (tan             
                δ
                ε
            
        ) of at least 0.08” renders the claimed indefinite for the reasons as set forth below:
a) there is lack of antecedent basis for the feature “the ferrite core” in the claim 17. Note that “a core as the ferrite layer” is recited in line 3 of claim 2, not in the base claim 1. So, it is not clear whether the claim 17 is dependent on claim 2 or “the ferrite core” is referred to the “the ferrite layer” of the base claim 1. 
b) the phrase “dielectric loss tangent (tan             
                δ
                ε
            
        ) of at least 0.08” is an open-ended range that potentially reaches to infinity. Specification pars. 0022, 0040 and 0077 recite the ferrite core having a dielectric loss tangent (tan             
                δ
                ε
            
        ) of at least 0.08. However, example given in the parenthesis of those pars. states “e.g. equate to or less than 0.08” which is conflicted with the “at least 0.08”.
For examination purpose, it is interpreted as “wherein the ferrite layer has a dielectric loss tangent (tan             
                δ
                ε
            
        ) of at most 0.08”.
Clarifications are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 8-13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (JP 2011-114853).
Regarding claims 1-2, 5 and 18, Ito discloses in Figures 1a-1b, an antenna comprising:
a ferrite-dielectric composite structure (10, 30) comprising a ferrite layer (30) and a dielectric layer (10); and
a radiator comprising a conductor (20) placed in proximity the composite structure to form the antenna with the composite structure;
wherein the dielectric layer (10) is configured to reduce lossy characteristics of the ferrite layer (see pars. 0038-0039);
wherein the conductor of the radiator (20) is helically wounded around the composite structure (10, 30), wherein the composite structure (10, 30) forms a single shell, wherein the single shell comprises a core as the ferrite layer (30), and wherein the single shell comprises a shell as the dielectric layer (10); wherein the composite structure and radiator forms an axial-mode helical antenna.
Regarding claim 8, as applied to claim 1, Ito discloses in Figure 2, wherein the dielectric layer (10) has a first shape (U shape) and the ferrite layer (30) has a second shape (rectangular), wherein the first shape is different from the second shape.
Regarding claim 9, as applied to claim 1, Ito discloses in Figure 7, wherein the ferrite layer (30) is in contact with the dielectric layer (31, 10).
Regarding claims 10-11, as applied to claim 1, Ito discloses in Figures 1-3, 6, 8-10, the dielectric layer (10) forming an air gap (cavities 11 and 14 in the dielectric layer 10) with the ferrite layer (30).
Regarding claim 12, as applied to claim 1, Ito discloses in Figures 7a-7c, 
wherein a second dielectric layer (31) is located between the dielectric layer (10) and the ferrite layer (30).
Regarding claim 16, as applied to claim 1, Ito discloses in Figure 13, wherein the composite structure has a shape selected from the group consisting of a cylinder (see Fig. 13), a cone, a sphere, a cuboid, a triangular prism, a pyramid, and a triangular-based pyramid, a hexagonal prism, a polygonal prism, and a polygonal pyramid.
Claims 1 and 3-4, 9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki (JP 2009-253543).
Regarding claims 1 and 3-4, Araki discloses in Figure 1, an antenna comprising:
a ferrite-dielectric composite structure (10) comprising a ferrite layer (12) and a dielectric layer (11); and
a radiator (20) comprising a conductor placed in proximity the composite structure (10) to form the antenna with the composite structure;
wherein the dielectric layer (11) is configured to reduce lossy characteristics of the ferrite layer (12);
wherein the composite structure forms a multi-shell composite structure, wherein the multi-shell composite structure comprises a first shell member (12) comprising a first ferrite layer being the ferrite layer surrounded by a first dielectric electric layer (11) being the dielectric layer, and wherein the multi-shell composite structure comprises a second shell member (11) comprising a second ferrite layer surrounded by a second dielectric layer (12), wherein the second shell member surrounds the first shell member;
wherein the multi-shell composite structure comprises one or more additional N shell members each comprising a ferrite layer surrounded by a dielectric layer, wherein at least one of the one or more additional N shell members surrounds the second shell member.
Regarding claim 9, as applied to claim 1, Araki discloses in Figure 1, 
wherein the ferrite layer (12) is in contact with the dielectric layer (11);
wherein a second dielectric layer (11) is located between the dielectric layer (11) and the ferrite layer (12).
Regarding claims 12-13, as applied to claim 1, Araki discloses in Figure 1, 
wherein a second dielectric layer (11) is located between the dielectric layer (11) and the ferrite layer (12);
wherein the ferrite layer (12) comprise a material selected from the group consisting of a spinel ferrite, a hexagonal ferrite, a ferrite composite, and a soft magnetic material having permeability higher than 1 (see par. 0015, lines 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Araki (JP 2009-253543).
Regarding claim 14, Araki discloses in par. 0034, the dielectric layer comprising a material selected from the group consisting of acrylonitrile butadiene styrene, polyactic acid, polyvinyl alcohol, glass, an organic material (see par. 0034) having permittivity higher than 1, an inorganic material having permittivity 
Araki is silent on the permittivity higher than 1. However, such difference is not patentable. It would have been obvious to one having ordinary skill in the art before the time the invention was made to select a suitable material for the dielectric layer with a desired permittivity to minimize the lossy characteristic of the ferrite layer and optimal the radiation characteristic of the antenna. Therefore, to employ having the material as claimed invention would have been obvious to person skill in the art.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2011-114853) in view of Winter et al (US 6,150994).
Regarding claim 6, Ito discloses in Figure 12, further comprising a substrate (110), the radiator configured to be electrically coupled to the substrate.
Ito is silent on the substrate comprising a quarter-wave transmission line, wherein the radiator is configured to be electrically coupled to the quarter-wave transmission line.
Winter discloses in Fig. 1 and col. 3, lines 1-3, the substrate (17) comprising a quarter-wave transmission line (16), wherein the radiator (12) is configured to be electrically coupled to the quarter-wave transmission line (16).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the substrate of Ito with the substrate having a quarter-wave transmission line as taught by Winter to match the impedance of the antenna and for optimum power transfer. Therefore, to employ having the transmission line as claimed invention would have been obvious to person skill in the art.
Regarding claim 15, Ito discloses every feature of claimed invention expressly recited in claim 6, except for the substrate comprising a material selected from the group consisting of plastic, glass-reinforced epoxy laminate sheets, glass-reinforced hydrocarbon/ceramic laminates, glass microfiber reinforced PTFE composite, and a glass having permeability higher than 1. However, such difference is not patentable. it would have been obvious to one having ordinary skill in the art before the time the invention was made to select a material from the group of the plastic, glass-reinforced epoxy laminate sheets, glass-reinforced hydrocarbon/ceramic laminates, glass microfiber reinforced PTFE composite, and a glass having permeability higher than 1 to form the substrate to support the transmission line, since it has been held  since it has been held that selection of a known material on the basis of its suitability for its intended purpose is within the level of ordinary skill.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ito or Araki (JP 2009-253543).
Regarding claim 17, Ito or Araki discloses every feature of claimed invention as expressly recited in claim 1, except for the ferrite layer having a dielectric loss tangent of at most 0.08. However, such difference is not patentable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a suitable material for the dielectric layer to minimize the dielectric loss tangent and optimize the radiation characteristic for the antenna. Therefore, to employ having the dielectric loss tangent as claimed invention would have been obvious to person skill in the art.
Response to Arguments
Applicant’s arguments, filed 05/06/22, with respect to the rejection(s) of claim(s) 1-6 and 8-18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  This action is made non-final.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845